



Exhibit 10.3




CERNER EXECUTIVE EMPLOYMENT AGREEMENT
This Cerner Executive Employment Agreement (this "Agreement"), effective as of
February 1, 2018 (the "Effective Date"), describes the formal employment
relationship between D. Brent Shafer ("you"/"your") and Cerner Corporation, a
Delaware corporation ("Cerner").
AGREEMENT
In consideration of the mutual covenants, promises, and obligations set forth
herein, the parties agree as follows:
A.
By accepting the offer of employment and executing this Agreement, you represent
that every material fact contained in your resume and related documents that you
supplied to Korn Ferry is true and accurate. Misrepresentation or omission of a
material fact or falsification in such resume and related documents are grounds
for immediate termination for Cause.



B.
Definitions of capitalized terms used but not otherwise defined herein can be
found in Appendix A.



1.
EMPLOYMENT RELATIONSHIP.



A.
Type. To the extent permitted by law, your employment relationship with Cerner
is "at will," which means that you may resign from Cerner at any time, for any
reason or for no reason at all, and without advance notice (except as described
below). It also means that Cerner may terminate your employment at any time -
for any legally permitted reason or for no reason at all and without advance
notice, subject to Cerner’s potential obligations to you under Paragraph 3
below.



B.
Compensation. You will be paid a base salary, specified use of Cerner's
airplanes and you may receive a bonus, all as determined by Cerner's Board of
Directors from time to time, and initially as set forth in Cerner's Offer Terms
to you attached hereto as Appendix B. You will be entitled to receive the
benefits generally provided to other Cerner Associates, and such other benefits
as determined by Cerner's Board of Directors from time to time. In addition,
Cerner shall reimburse you for your reasonable travel, meals, entertainment, and
other similar expenses reasonably incurred in the performance of your duties, as
long as such expenses are accompanied by valid receipts and any other
documentation required pursuant to any applicable Cerner policy. The Cerner
Board of Directors will have the ability to review the expenses presented, and
any expenses that are reasonably rejected by the Board of Directors shall not be
reimbursed by Cerner.



C.
Duties. You are being employed as Cerner's Chairman of the Board and Chief
Executive Officer to perform the duties and responsibilities normally attendant
with such positions and as assigned to you from time to time by Cerner's Board
of Directors. You shall report directly to Cerner's Board of Directors. During
your employment, you will devote your full time, attention and energies to the
business of Cerner. Notwithstanding the foregoing, you are not precluded from
engaging in other business activities outside normal business hours so long as
such other business activities do not detract from your activities on behalf of
Cerner and are in compliance with applicable Cerner policies, including without
limitation Cerner’s Conflict of Interest Policy (as amended from time to time).

 
2.
RESIGNATION AND TERMINATION.



A.
Termination by Cerner. Cerner may terminate your employment (i) at any time with
or without Cause, or (ii) upon your Disability. Your employment with Cerner
shall be deemed automatically terminated upon your death. Upon a termination of
your employment by Cerner for Cause, due to your death or on account of
Disability (each an "Ineligible Severance Event"), Cerner shall pay you within
thirty (30) days following your last day of employment (x) any accrued but
unpaid base salary, (y) any owed reimbursements for unreimbursed business
expenses properly incurred by you prior to your termination date, which shall be
subject to and paid in accordance with Cerner's expense reimbursement policy;
and (z) such employee benefits (including equity compensation or cash bonuses
earned as of the termination date but not yet paid), if any, to which you may be
entitled under Cerner's employee benefit






--------------------------------------------------------------------------------





plans as of your termination date; provided that, in no event shall you be
entitled to any payments in the nature of any other severance or termination
payments (such as under Cerner's Enhanced Severance Pay Plan). Those amounts
described in this Paragraph 2.A (x), (y) and (z) are referred to herein
collectively as the "Accrued Amounts." Payment upon termination of your
employment by Cerner for any reason other than an Ineligible Severance Event is
covered by Paragraph 3.
  
B.
Termination by You. You may resign from your employment with Cerner at any time
upon written notice to Cerner of your intention to resign from employment. Any
resignation notice must be submitted to Cerner at least thirty (30) days prior
to your intended last day of employment. Cerner, however, reserves the right
either to accelerate your last day of employment or to allow your intended last
day of employment to stand. If you resign with fewer than thirty (30) days'
notice, or if you actually leave Cerner's employ prior to expiration of the
notice period without the permission of Cerner, then you agree that (to the
extent permitted by law) no Accrued Amounts from the date you submitted your
resignation notice to your last day of employment will be owed or paid to you by
Cerner. All other Accrued Amounts will be paid. You may also terminate your
employment hereunder upon written notice to Cerner in the event of a
Constructive Termination (before a Change in Control) or for Good Reason (after
a Change in Control) and, subject to you satisfying your obligations under
Paragraph 3.C. (Severance Agreement and Release), be entitled to certain
severance and benefit compensation as provided in Paragraph 3.



You agree to report to Cerner the identity of your new employer (if any) and the
nature of your proposed duties for that employer.
3.
SEVERANCE AND BENEFITS.

 
A.
Non-Change in Control - Termination by Cerner for other than an Ineligible
Severance Event or Resignation following Constructive Termination. Subject to
you satisfying your obligations under Paragraph 3.C. (Severance Agreement and
Release), if, prior to a Change in Control or at any time after twelve (12)
months following a Change in Control, (i) Cerner terminates your employment
other than in connection with an Ineligible Severance Event or (ii) you resign
from employment following a Constructive Termination, Cerner will within sixty
(60) days (or later if required by Code Section 409A) of your termination of
employment (unless such sixty (60) day period begins in one taxable year and
ends in another taxable year, in which case the following payments will not be
made until the beginning of the second taxable year):



1.
Pay you your Accrued Amounts; and



2.
Commence severance payments to you equal to the sum of (i) two (2) year's base
salary, plus (ii) two (2) times the average annual cash bonus you received from
Cerner during the three (3) years preceding the termination of your employment,
less (iii) normal tax and payroll deductions. The severance payments
contemplated by the immediately preceding clause (i) will be based on your
annual base salary at the time of your termination; provided, however, that if
you resign from employment following a Constructive Termination because of a
material reduction in your total target compensation, such severance payments
will be based on your annual base salary immediately prior to such reduction.
Such severance pay will be payable pro rata during the twenty-four (24) month
severance term on Cerner’s regular paydays; and



3.
Commence payments to you having an aggregate value equal to twenty-four (24)
times the difference between the monthly COBRA continuation premium cost to
cover you and your dependents (to the extent covered under Cerner's health,
vision and dental the plans on the date of your termination of employment) under
Cerner's health, vision and dental plans in effect as of the date of your
termination and the monthly amount you were paying for such coverage at the
effective date of your termination. Such payments will be payable pro rata
during the twenty-four (24) month severance term on Cerner’s regular paydays.
Notwithstanding the foregoing, if Cerner making payments under this Paragraph
3.A.3 would violate the nondiscrimination rules applicable to non-grandfathered
plans under the Affordable Care Act or result in the imposition of penalties
under the Affordable Care Act, the parties agree to reform this Paragraph 3.A.3
in a manner as is necessary to comply with the Affordable Care Act; and






--------------------------------------------------------------------------------







4.
With respect to outstanding equity awards:



a.
Fully vest all outstanding unvested stock options or stock appreciation rights
granted by Cerner to you and still held by you and all other outstanding
equity-based compensation awards that are not intended to qualify as
performance-based compensation under Code Section 162(m)(4)(C); provided that,
any delays in the settlement or payment of such awards that are set forth in the
applicable award agreement and that are required under Code Section 409A
("Section 409A") shall remain in effect; and



b.
Cause all outstanding equity-based compensation awards that are intended to
constitute performance-based compensation under Code Section 162(m)(4)(C)
(excluding stock options and stock appreciation rights which will fully vest in
accordance with Paragraph 3.A.4.a.) to remain outstanding and vest or be
forfeited in accordance with the terms of the applicable award agreements, if
the applicable performance goals are satisfied.



B.
Change in Control - Termination by Cerner for other than an Ineligible Severance
Event or Resignation for Good Reason. Subject to you satisfying your obligations
under Paragraph 3.C. (Severance Agreement and Release), if there is a Change in
Control of Cerner and within twelve (12) months following the date such Change
in Control becomes effective Cerner terminates your employment for any reason
other than on account of an Ineligible Severance Event or you resign from
employment with Good Reason, then Cerner will, within sixty (60) days (or later
if required by Code Section 409A) of your termination of employment (unless such
sixty (60) day period begins in one taxable year and ends in another taxable
year, in which case the following payments will not be made until the beginning
of the second taxable year):



1.
Pay you your Accrued Amounts;



2.
Pay you a lump sum severance payment equal to the sum of (i) two (2) years' base
salary, plus (ii) two (2) times the average annual cash bonus you received from
Cerner during the three (3) years preceding the termination or resignation of
your employment, less (iii) normal tax and payroll deductions. The severance
payments contemplated by the immediately preceding clause (i) will be based on
your annual base salary at the time of your termination; provided, however, that
if you resign from employment for Good Reason within twelve (12) months
following the date a Change in Control of Cerner becomes effective because of a
material reduction in your total target compensation, such severance payments
will be based on your annual base salary immediately prior to such reduction;



3.
Commence payments to you having an aggregate value equal to twenty-four (24)
times the difference between the monthly COBRA continuation premium cost to
cover you and your dependents (to the extent covered under Cerner's health,
vision and dental plans on the date of your termination of employment) under
Cerner's health, vision and dental plans in effect as of the date of your
termination and the monthly amount you were paying for such coverage at the
effective date of your termination. Such payments will be payable pro rata
during the twenty-four (24) month severance term on Cerner’s regular paydays.
Notwithstanding the foregoing, if Cerner's making payments under this Paragraph
3.B.3 would violate the nondiscrimination rules applicable to non-grandfathered
plans under the Affordable Care Act or result in the imposition of penalties
under the Affordable Care Act, the parties agree to reform this Paragraph 3.B.3
in a manner as is necessary to comply with the Affordable Care Act; and



4.
Fully vest all outstanding unvested equity incentive awards granted to you under
any Cerner equity incentive plans. For purposes of this Paragraph 3.B.4, any
performance-based award shall become vested or settled assuming an "at-target"
level of goal achievement had been attained.








--------------------------------------------------------------------------------





C.
Severance Agreement and Release. As a condition to your receiving severance in
accordance with this Paragraph 3, upon your resignation or the termination of
your employment, you agree to promptly execute and not revoke a written
severance agreement, which release will be provided to you within ten (10) days
of your termination date, containing normal and customary provisions, including
but not limited to, a release releasing Cerner from any claims against Cerner
related to your employment with Cerner that you might have at the time of or
following the termination of your employment, and reasonable and customary
representations and warranties.



D.
Forfeiture and Reimbursement. Further, notwithstanding anything to the contrary
in this Agreement, if you breach any confidentiality, non-competition or other
material provision of this Agreement following the termination of your
employment with Cerner, Cerner's obligation, if applicable, to deliver severance
payments and benefits to you under this Paragraph 3, and the vesting of any
equity incentive awards described in this Paragraph 3 or Paragraph 4, will cease
immediately, you will reimburse Cerner the amount of severance payments
delivered to you by Cerner prior to such breach by you, and you will forfeit to
Cerner all equity incentive awards (or the proceeds of exercised awards) that
vested based on or after such termination of your employment and prior to your
breach.



E.
ERISA Claims Review Procedures. To the extent any severance payments described
in this Paragraph 3 are covered by the Employee Retirement Income Security Act
of 1974, as amended, Claims Review Procedures are available from Cerner.



F.
Compliance with Section 409A.



1.
General Compliance. This Agreement and any severance payments contemplated to be
made hereunder is intended to comply with Section 409A or an exemption
thereunder and shall be construed and administered in accordance with Section
409A. Notwithstanding any other provision of this Agreement, payments provided
under this Agreement may only be made upon an event and in a manner that
complies with Section 409A or an applicable exemption. Any payments under this
Agreement that may be excluded from Section 409A either as separation pay due to
an involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a "separation from service"
under Section 409A. Notwithstanding the foregoing, Cerner makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A, and in no event shall Cerner be liable for all or any
portion of any taxes, penalties, interest, or other expenses that may be
incurred by you on account of non-compliance with Section 409A.



2.
Specified Employees. Notwithstanding any other provision of this Agreement, if
any payment or benefit provided to you in connection with your termination of
employment is determined to constitute "nonqualified deferred compensation"
within the meaning of Section 409A and you are determined to be a "specified
employee" as defined in Section 409A(a)(2)(b)(i), then such payment or benefit
shall not be paid until the first payroll date to occur following the six-month
anniversary of the your termination date or, if earlier, on your death (the
"Specified Employee Payment Date"). The aggregate of any payments that would
otherwise have been paid before the Specified Employee Payment Date shall be
paid to you in a lump sum on the Specified Employee Payment Date and thereafter,
any remaining payments shall be paid without delay in accordance with their
original schedule.



3.
Reimbursements. To the extent required by Section 409A, each reimbursement or
in-kind benefit provided under this Agreement shall be provided in accordance
with the following:



a.
the amount of expenses eligible for reimbursement, or in-kind benefits provided,
during each calendar year cannot affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year;








--------------------------------------------------------------------------------





b.
any reimbursement of an eligible expense shall be paid to you on or before the
last day of the calendar year following the calendar year in which the expense
was incurred; and



c.
any right to reimbursements or in-kind benefits under this Agreement shall not
be subject to liquidation or exchange for another benefit.



4.
PARTIAL ACCELERATED VESTING UPON A CHANGE IN CONTROL.



In connection with a Change in Control, 50% of each outstanding and unvested
equity incentive award granted to you under any Cerner equity incentive plan
prior to the date the Change in Control becomes effective will become vested on
the date the Change in Control becomes effective. The remaining 50% of each such
outstanding equity incentive award that has not yet vested will continue to vest
according to its vesting schedule, unless (i) within twelve (12) months
following the date the Change in Control becomes effective (A) your employment
is terminated for any reason other than in connection with an Ineligible
Severance Event or (B) you resign for Good Reason, in which cases (A) or (B),
100% of such award will become vested as provided above in Paragraph 3.B); or
(ii) if at any time after twelve (12) months following a Change in Control (A)
your employment is terminated for any reason other than in connection with an
Ineligible Severance Event or (B) the termination of your employment on account
of a Constructive Termination, in which cases (A) or (B), 100% of such award
will become vested as provided above in Paragraph 3.A). For purposes of this
Paragraph 4, any performance-based award which becomes 50% vested upon a Change
in Control shall mean that an "at-target" level of goal achievement had been
attained with respect to 50% of the award.


5.
AGREEMENT NOT TO DISCLOSE OR TO USE CONFIDENTIAL INFORMATION.



You understand that the business of Cerner and the nature of your employment may
require you to have access to Confidential Information of and about Cerner,
Cerner solutions, and Clients and Suppliers. You agree that you will forever
maintain the confidentiality of Confidential Information. You will never
disclose Confidential Information except to persons who have both the right and
need to know it, and then only for the purpose and in the course of performing
Cerner duties and in accordance with Cerner policies. You will also never use
Confidential Information, or remove from Cerner any records containing
Confidential Information except for the sole purpose of conducting business on
behalf of Cerner and in accordance with Cerner policies. If your employment with
Cerner terminates (voluntarily or involuntarily), you will promptly deliver to
Cerner all Confidential Information, including any Confidential Information on
any laptop, computer, mobile phone, or other communication equipment used by you
to conduct Cerner business.


You agree to abide by Cerner's internal security and privacy policies as well as
all client security and privacy policies that are relevant to your position. As
an associate of a health care information technology provider, you may have
access to confidential patient information that may be protected by
international, federal, state and/or local laws. You agree to maintain the
confidentiality of all confidential patient information, including but not
limited to health, medical, financial or personal information (in any form), and
you agree not to use any confidential patient information in any manner other
than as expressly permitted by all applicable rules and regulations.
You acknowledge, understand and agree that Confidential Information does not
lose its status as Confidential Information merely because you commit it to, or
create it from, memory.
You understand and agree that Cerner does not expect nor does it want you to
disclose Trade Secrets or other confidential information of any of your former
employers, and you acknowledge that it is your responsibility not to disclose to
Cerner any information in the nature of a trade secret which would violate your
legal obligation to others.
Nothing in this Agreement will (i) prohibit you from using or disclosing
Confidential Information in connection with reporting possible violations of law
or regulation to any governmental agency or entity or attorney in accordance
with any whistleblower protection provisions of applicable law or regulation
including 18 U.S.C. § 1833 or (ii) require notification or prior approval by
Cerner of any reporting described in clause (i). However, any disclosure must be
made in accordance with the applicable law or regulation and in a manner that
limits-to the furthest extent possible-disclosure of Confidential Information.





--------------------------------------------------------------------------------





6.
WORK PRODUCT.



With respect to Work Product that you develop, author, conceive, or reduce to
practice-in whole or in part while employed at Cerner-you agree to keep
accurate, complete, and timely records of the Work Product and will promptly
disclose and fully describe the Work Product in writing to Cerner. You agree to
maintain all information respecting any Work Product as Confidential Information
and will not disclose the information to any party outside of Cerner, except to
persons who have both the right and need to know it and then only for the
purpose and in the course of performing Cerner duties.
In consideration of your employment with Cerner, the potential severance
payments and potential acceleration of the vesting of outstanding equity
incentive awards described herein, and the potential benefits to you in the
event of a Change in Control of Cerner (the sufficiency of such consideration
you hereby acknowledge), you agree and hereby assign and transfer to Cerner,
without further consideration, your entire right, title and interest in and to
all Work Product. If for any reason any Work Product would not be considered a
work made for hire under applicable law, you hereby assign and transfer to
Cerner the entire right, title, and interest in and to the Work Product and all
intellectual property rights in the Work Product. You hereby waive any and all
moral rights and similar rights of copyright holders in other countries -
including but not limited to rights of attribution and integrity or equivalent
rights- which you would otherwise have in any Work Product.
You agree to execute promptly, at Cerner's expense, a written assignment of
title to Cerner and all letters (and applications for letters) of patent,
copyright, trademark or other intellectual property right, in all countries, for
any Work Product required to be assigned by this Agreement. You also agree to
assist Cerner or its nominee in every reasonable way (at Cerner's request and
expense, but at no charge to Cerner), both during and after your time of
employment at Cerner, in vesting and defending title to the Work Product in and
for Cerner, in any and all countries, including the obtainment and preservation
of patents, copyrights, Trade Secrets, trademarks, and other intellectual
property rights.
This Paragraph does not apply to your solutions and ideas that are developed
entirely on your own time and do not relate directly or indirectly to the
business of Cerner or to Cerner's actual or demonstrably anticipated research or
development.
7.
PRIOR INVENTIONS.



Any and all patented and unpatented inventions, new solutions, and ideas that
you made prior to your employment by Cerner are excluded from the scope of this
Agreement and are documented on Appendix C, Inventory of Prior Inventions.


8.
NON-COMPETITION, NON-SOLICITATION AND NON-DISPARAGEMENT.



In consideration of your employment with Cerner, the potential severance
payments and potential acceleration of the vesting of outstanding equity
incentive awards described herein, and the potential benefits to be provided to
you in the event of a Change in Control of Cerner (the sufficiency of such
consideration you hereby acknowledge), during the term of this Agreement and for
a period of two (2) years after the voluntary or involuntary termination of your
employment with Cerner (with or without Cause or Good Reason):
A.
You will tell any prospective new employer, prior to accepting employment that
this Agreement exists.



B.
You will not, directly or indirectly for yourself or for any other person,
entity or organization, provide services directly or indirectly of a type
similar to those related to or involved with your employment at Cerner to any
Conflicting Organization (i) in the United States, or (ii) in any country in
which Cerner has a business interest. However, you may accept employment with a
large Conflicting Organization whose business is diversified, but only with
respect to the portion of such Conflicting Organization’s business that does not
involve and is not related to a Conflicting Solution. But, prior to your
acceptance of such employment, Cerner must receive separate written assurances
satisfactory to Cerner from the Conflicting Organization and from you that you
will not render services directly or indirectly in connection with any
Conflicting Solution.



C.
Notwithstanding the foregoing, nothing contained in this Paragraph 8 shall
prohibit you (after your termination of employment with Cerner) from taking a
position with a general consulting organization






--------------------------------------------------------------------------------





if its only Conflicting Solution is the provision of consulting services to the
health care industry, so long as you personally do not provide or assist in
providing consulting services to a Client with respect to any Conflicting
Solution.


D.
You agree not to, directly or indirectly on behalf of yourself or on behalf of
any other person, entity or organization, employ, solicit for employment, or
otherwise seek to employ or retain any Cerner Associate or any employee of a
Cerner Client company or in any way assist or facilitate any such employment,
solicitation or retention effort.



E.
You agree that both during your employment with Cerner and after termination of
your employment with Cerner you will never make recklessly or maliciously false
accusations or remarks in any form-including written, oral, or electronic
form-for the purpose of disparaging Cerner’s solutions or services.



You have carefully read and considered the provisions of this Paragraph 8 and
agree that (i) the restrictions set forth herein are fair and reasonable and are
reasonably required for the protection of Cerner's interests, and (ii) your
experience, capabilities and personal assets are such that the restrictive
provisions of this Paragraph 8 would not deprive you from either earning a
livelihood in the unrestricted business activities that remain open to you or
from otherwise adequately supporting yourself and your family.
9.
PUBLICITY RELEASE.



You consent to the use of your name, voice and picture (including but not
limited to use in still photographs, videotape and film formats, and both during
and after your employment with Cerner) for advertising, promotional, public
relations, and other business purposes (including use in web sites, online
communication forums, newspapers, brochures, magazines, journals and films or
videotapes) by Cerner and Cerner Clients.
10.
CERNER PROPERTY.



When physical Cerner Property is formally issued to you, you will acknowledge
receipt of it when requested to do so and will take all reasonable precautions
and actions necessary to safeguard and maintain it in normal operating
condition. You further agree to accept financial responsibility for damage or
wear to the Cerner Property you are issued beyond that associated with normal
business use. You will notify Cerner immediately of any damage or loss. If your
employment with Cerner terminates (for any reason), you will immediately return
to Cerner all Cerner Property issued, delivered, accessed or which otherwise
belongs to Cerner. You understand that Cerner's time off policy states that upon
termination, for whatever reason, accrued time off will be paid out - if
applicable or paid out at all - in accordance with the policy and subject to
applicable state law, only after Cerner has received all Cerner Property issued
to you or then in your possession. You agree to reimburse Cerner for any
attorneys' fees and other collection charges incurred by Cerner in the event it
becomes necessary to file a replevin or other legal action to recover the Cerner
Property from you.
11.
CERNER POLICIES.



You agree that your employment is subject to the policies and procedures of
Cerner as amended from time to time and that you will comply with and assist in
the vigorous enforcement of all policies, practices, and procedures. You
understand that a material violation of Cerner policies, practices, and
procedures may result in termination of your employment for Cause.
12.
NO RESTRICTIONS.



By accepting the offer of employment and executing this Agreement, you represent
and warrant that to the best of your knowledge you are not subject to any
noncompetition, non-solicitation or confidentiality agreements that your
employment by Cerner, or contemplated work activities at Cerner, would violate.
You also represent and agree that you will not disclose to Cerner, or induce
Cerner to use, any proprietary, confidential or Trade Secret information
belonging to any previous employer or other third parties. If it is determined
that a valid and enforceable agreement exists that, in Cerner's sole discretion,
would prevent or materially restrict your ability to perform your duties under
this Agreement (a "Restrictive Agreement"), Cerner shall have the option to
terminate this Agreement immediately and such termination shall be considered an
Ineligible Severance Event. In the event that Cerner terminates this Agreement
pursuant to the immediately preceding sentence, all other agreements entered
into by and between you and Cerner (including any equity grants or bonus





--------------------------------------------------------------------------------





payments that have not yet vested or been paid, respectively) shall also
terminate, and, notwithstanding Paragraph 14 below, neither party shall be
liable to the other party hereto for any damages (including attorneys' fees),
indemnification obligations, liability, actions, suits or other claims arising
out of or relating to the existence of a Restrictive Agreement or the
enforcement of any provisions or remedies thereunder.
13.
REMEDIES.



By signing this Agreement, you agree that the promises you have made in it are
of a special nature, and that any breach, violation or evasion by you of the
terms of this Agreement will result in immediate and irreparable harm to Cerner.
It will also cause damage to Cerner in amounts difficult to ascertain.
Accordingly, Cerner will be entitled to the remedies of injunction and specific
performance, as well as to all other legal and equitable remedies that may be
available to Cerner. You and Cerner hereby waive the posting of any bond or
surety required prior to the issuance of an injunction hereunder. However, in
the event that a court refuses to honor the waiver of bond, you and Cerner agree
to a bond of $500. In addition, unless otherwise prohibited by law, you and
Cerner waive the award of consequential and/or punitive damages in any action
related to this Agreement or your employment with Cerner.
14.
INDEMNIFICATION.



You agree to indemnify, defend and hold Cerner harmless from and against any
damages (including reasonable attorneys' fees), liability, actions, suits or
other claims arising out of your breach of this Agreement. Cerner agrees to
indemnify, defend and hold you harmless from and against any damages (including
reasonable attorneys’ fees), liability, actions, suits or other claims arising
out of Cerner’s breach of this Agreement.
15.
MODIFIED 280G CARVE-BACK.

  
Notwithstanding anything contained in this Agreement to the contrary, if on an
after-tax basis the aggregate payments and benefits paid pursuant to Paragraph
3.B or Paragraph 4 would be larger if the portion of such payments and
benefits constituting "parachute payments" under Code Section 280G were reduced
by the minimum amount necessary to avoid the imposition of the excise tax under
Code Section 4999, then such payments and benefits shall be reduced by the
minimum amount necessary to avoid such excise tax. Any such reduction shall
occur in a manner that maximizes your economic position. In applying this
principle, the reduction shall be made in a manner consistent with the
requirements of Section 409A, and where two economically equivalent amounts are
subject to reduction but payable at different times, such amounts shall be
reduced on a pro rata basis but not below zero. Any determination required under
this Paragraph 15 shall be made in writing in good faith by an accounting firm
selected by Cerner, which is reasonably acceptable to you (the "Accountants").
Cerner and you shall provide the Accountants with such information and documents
as the Accountants may reasonably request in order to make a determination under
this Paragraph 15. Cerner shall be responsible for all fees and expenses of the
Accountants.
16.
MODIFICATION; NO WAIVER.



This Agreement may not be modified in any respect, except by a written agreement
executed by you and an authorized representative of Cerner's Board of Directors.
However, (a) Cerner may from time to time publish and adopt supplementary
policies with respect to the subject matter of this Agreement, and you agree
that such supplementary policies shall be binding upon you; and (b) Cerner may
modify this Agreement from time to time without your consent if Cerner's legal
counsel deems doing so to be advisable to comply with Section 409A of the Code
and you agree that any such modifications shall be binding upon you. No waiver
of the terms of this Agreement will be effective unless made in writing and
signed by an authorized representative of Cerner's Board of Directors. No
failure to exercise and no delay in exercising any right, remedy or power under
this Agreement will operate as a waiver thereof. No single or partial exercise
of any right, remedy or power under this Agreement will precluded any other or
further exercise thereof or the exercise of any other right, remedy or power
contained in this Agreement or by law or in equity.
17.
NOTICES.



Any notice required or permitted to be given pursuant to the terms of the
Agreement shall be sufficient if given in writing and if personally delivered by
receipted hand delivery to you or to Cerner, or if deposited in the United
States mail, postage prepaid, first class or certified mail, to you at your
residence address or to Cerner's





--------------------------------------------------------------------------------





corporate headquarters address or to such other addresses as each party may give
the other party notice in accordance with this Agreement.
18.
SURVIVING PROVISIONS.



Notwithstanding the termination of the employment relationship underlying this
Agreement, the rights and obligations set forth in this Agreement with respect
to both parties will survive such termination as necessary to permit the intent
of the provisions to be carried out.
19.
GOVERNING LAW; JURISDICTION AND LEGAL FEES.



This Agreement will be governed by, construed, interpreted, and its validity
determined, under the laws of the State of Missouri, without regard to its
conflict of law principles. Except for matters covered by the Cerner Mutual
Arbitration Agreement (which is being entered into by you and Cerner
contemporaneously and in conjunction with this Agreement as a condition to and
in consideration of your employment by Cerner), you and Cerner each irrevocably
and unconditionally submit to the exclusive jurisdiction of any Missouri state
court or federal court of the United States of America sitting in Kansas City,
Missouri, in any action or proceeding arising out of or relating to this
Agreement. In any such action or proceeding, the non-prevailing party shall pay
the reasonable attorneys’ fees and costs of the prevailing party.
20.
SEVERABILITY.



If any provision of this Agreement is held to be unenforceable, then this
Agreement will be deemed amended to the extent necessary to render the otherwise
unenforceable provision - and the rest of this Agreement - valid and
enforceable. In the event that any provisions of Paragraphs 5, 6, or 8 of this
Agreement relating to time period and/or areas of restrictions shall be declared
by a court of competent jurisdiction to exceed the maximum time period or areas
such court deems reasonable and enforceable, said time period and/or areas of
restriction shall be deemed to become and thereafter be the maximum time period
and/or areas that such court deems reasonable and enforceable. If a court
declines to amend this Agreement as provided in this Paragraph, the invalidity
or unenforceability of any provision of this Agreement will not affect the
validity or enforceability of the remaining provisions, which must be enforced
as if the offending provision had not been included in this Agreement.
21.
ENTIRE AGREEMENT AND PRIOR AGREEMENTS AND NO WAIVER.



You hereby acknowledge receipt of a signed counterpart of this Agreement. You
agree that this Agreement, together with the Cerner Mutual Arbitration Agreement
(which is being entered into by you and Cerner contemporaneously and in
conjunction with this Agreement as a condition to and in consideration of your
employment by Cerner), is your entire agreement with Cerner concerning the
subject matter hereof, and this Agreement cancels, terminates and supersedes any
of your previous oral or written understandings or agreements with Cerner or
with any director, officer or representative of Cerner with respect to your
employment with Cerner (other than said Cerner Mutual Arbitration Agreement).
Without limitation, the severance benefits and payments eligible to be provided
under this Agreement supersede and replace any benefits or payments you might
otherwise be eligible to receive under the Cerner Enhanced Severance Pay Plan,
any successor thereto, or any other broad-based Cerner severance plan or policy
which otherwise would be applicable to you. The terms of this Agreement may not
be modified except in a writing signed by an authorized representative of
Cerner’s Board of Directors and you. No waiver of the terms of this Agreement
will be effective unless made in writing and signed by an authorized
representative of Cerner’s Board of Directors. No failure to exercise and no
delay in exercising any right, remedy or power under this Agreement will operate
as a waiver thereof. No single or partial exercise of any right, remedy or power
under this Agreement will preclude any other or further exercise thereof or the
exercise of any other right, remedy or power under this Agreement or by law or
equity. You agree that you are bound by the terms of the Cerner Mutual
Arbitration Agreement except that, in addition to the claims identified in the
Cerner Mutual Arbitration Agreement as "Claims Not Covered by this Agreement,"
the parties agree that any claims for indemnification by you arising out of the
Indemnification Agreement (which is being entered into by you and Cerner
contemporaneously and in conjunction with this Agreement as a condition to and
in consideration of your employment by Cerner) or under Cerner's Third Amended
and Restated Certificate of Incorporation or Amended and Restated Bylaws shall
not be subject to the Cerner Mutual Arbitration Agreement.





--------------------------------------------------------------------------------





22.
ASSIGNMENT AND SUCCESSORS.



Cerner may assign this Agreement to any of its subsidiaries, affiliates, parent
companies, other related entities or to the acquiring entity in a Change of
Control transaction without written notice or your prior consent. This Agreement
shall be binding upon Cerner’s successors and assigns. You agree that, should
Cerner be acquired by, merge with, or otherwise combine with another corporation
or business entity, the surviving entity will have all rights to enforce the
terms of this Agreement as if it were Cerner itself enforcing the Agreement.
This Agreement shall also be binding upon your heirs, spouse, assigns and legal
representatives. You, however, agree that you may not delegate the performance
of any of your obligations or duties hereunder, or assign any rights hereunder,
without the prior written consent of Cerner. Any such reported delegation or
assignment in the absence of any such written consent shall be void.
This Agreement is executed as of this 10th day of January 2018.
 
 
 
 
 
 
/s/ D. Brent Shafer
 
 
 
D. Brent Shafer
 
 
 
 
 
 
 
 
Cerner Corporation
 
 
 
 
 
 
 
 
By:
/s/ Julia M. Wilson
 
 
 
 
Julia M. Wilson
 
 
 
 
Executive Vice President and Chief People Officer






--------------------------------------------------------------------------------





APPENDIX A
DEFINITION OF TERMS
ASSOCIATE means a Cerner employee.
CAUSE means your material breach of this Agreement, fraud against Cerner,
misappropriation of Cerner’s assets, willful dishonesty that is injurious to
Cerner, embezzlement from Cerner, theft from Cerner, material neglect of your
duties and responsibilities hereunder, your arrest and indictment for a crime
involving drug abuse, violence, dishonesty or theft, your taking any action or
omitting to take any action that results in a violation of the Sarbanes-Oxley
Act of 2002, or any related statutes, laws or regulations or material breach of
Cerner’s policies, practices and procedures.
CERNER CORPORATION and CERNER mean Cerner Corporation, a Delaware corporation.
Where applicable the terms may also cover all of Cerner Corporation's parent,
subsidiary and affiliate corporations and business enterprises, both presently
existing and subsequently created or acquired. Subsidiary and affiliate
corporations may be directly or indirectly controlled by Cerner or related to
Cerner by equity ownership.
CERNER PROPERTY means the various items of Cerner property and equipment
assigned to you to help you carry out your Cerner responsibilities, including
but not limited to keys, credit cards, access cards, parking passes, Cerner
Confidential Information, laptops, computer related and other office equipment,
mobile telephone, pagers and/or other computer or communication devices.
CHANGE IN CONTROL means:
(i)
The acquisition by any individual, entity or group (a "Person") within the
meaning of Section 12(d)(3) or 13(d)(2) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act"), of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either: (A) the
then outstanding shares of common stock of Cerner (the "Outstanding Cerner
Common Stock"), or (B) the combined voting power of the then outstanding voting
securities of Cerner entitled to vote generally in the election of directors
(the "Outstanding Cerner Voting Securities"); provided, however, that for
purposes of this subsection (i), the following acquisitions shall not constitute
a Change in Control: (X) any acquisition directly from Cerner, (Y) any
acquisition by Cerner, or (Z) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by Cerner or any corporation controlled
by Cerner; or

(ii)
Individuals who, as of the date hereof, constitute Cerner’s Board of Directors
(the "Incumbent Board") cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by
Cerner's shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(iii)
Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of Cerner (a "Business
Combination"), in each case, unless, following such Business Combination, (A),
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Cerner Common Stock and Outstanding
Cerner Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of Cerner resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns Cerner or all or substantially all of Cerner’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Cerner Common Stock and Outstanding Cerner Voting Securities,
as the case may be, (B) no Person (excluding any employee benefit plan (or
related trust) of Cerner or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 35% or more of,
respectively, the then outstanding shares of common stock of Cerner resulting
from such Business Combination or the combined voting power of the then
outstanding voting securities of such corporation except to the extent that such






--------------------------------------------------------------------------------





ownership existed prior to the Business Combination, and (C) at least a majority
of the members of the Board of Directors of Cerner resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the board, providing for such
Business Combination; or
(iv)
Approval by the shareholders of Cerner of a complete liquidation or dissolution
of Cerner.

CLIENT means any actual or potential customer or licensee of Cerner.
CODE means the Internal Revenue Code of 1986, as from time to time amended.
CONFIDENTIAL INFORMATION means Cerner, Client and Supplier Trade Secrets and
proprietary information, Cerner, Cerner Associate, Client and Supplier
information which is not generally known, and is proprietary or confidential to
Cerner, Cerner Associates, Clients or Suppliers. It includes, but is not limited
to, research, design, development, installation, purchasing, accounting,
marketing, selling, servicing, finance, business systems, business practices,
documentation, methodology, procedures, manuals (both internal and user),
program listings, computer software in source code, object or other form,
working papers, Client and Supplier lists, marketing and sales materials not
otherwise available to the general public, sales activity information, computer
programs and software, compensation plans, your personal compensation or
performance evaluations (specifically, no Associate may disclose Cerner
compensation structures or bonus programs with Conflicting Organizations, in
addition, Associates in supervisory or managerial roles may not disclose their
personal compensation or their performance evaluations with anyone other than
their manager or with Cerner Human Resources), patient information and other
client-related data, and all other non-public information of Cerner and its
Associates, Clients and Suppliers. CONFIDENTIAL INFORMATION will not include any
information that has been voluntarily disclosed to the public by Cerner (except
where such public disclosure has been made by you without authorization) or that
has been independently developed and disclosed without confidentiality
protections by others, or that otherwise enters the public domain through lawful
means. Notwithstanding the foregoing, you may disclose your personal
compensation, performance evaluations or other information concerning your
employment with Cerner to your attorneys, accountants, tax advisors or the
Internal Revenue Service.
CONFLICTING ORGANIZATION means any person or organization engaged (or about to
become engaged) in research, development, installation, marketing, selling or
servicing with respect to a Conflicting Solution.
CONFLICTING SOLUTION means any solution, product, process or service which is
the same as, similar to, or competes with any Cerner solution, product, process
or service with which you worked or supervised, directly or indirectly, during
the last three (3) years of your employment by Cerner, or about which you have
acquired Confidential Information or which you developed, authored or conceived,
in whole or in part, at any time during your employment by Cerner.
CONSTRUCTIVE TERMINATION means the occurrence of any of the following without
your consent: (1) a material, adverse change in your authority, position,
duties, or responsibilities (other than temporarily while you are physically or
mentally incapacitated or as required by applicable law) or reporting structure
such that you no longer report to Cerner's Board of Directors, (2) a material
reduction in your total target compensation (which equals the sum of your annual
base salary, target annual bonus and ongoing annual equity grant), excluding any
reduction related to a broader compensation reduction or redesign by Cerner that
is not limited to you, (3) a relocation of the principal location at which you
are required to perform your duties to more than twenty-five (25) miles from the
Kansas City metropolitan area and which is adverse to you, or (4) any other
action or inaction that constitutes a material breach by Cerner of this
Agreement. You cannot terminate your employment on account of a Constructive
Termination unless you have provided written notice to Cerner of the existence
of the circumstances providing grounds for termination on account of a
Constructive Termination within thirty (30) days of the initial existence of
such grounds and Cerner has had at least thirty (30) days from the date on which
such notice is provided to cure such circumstances. If you do not terminate your
employment on account of a Constructive Termination within ninety (90) days
after the first occurrence of the applicable grounds, then you will be deemed to
have waived your right to terminate on account of a Constructive Termination
with respect to such grounds.
DISABILITY means a physical or mental illness, as determined by an accredited
physician, which causes you to be unable to perform your duties hereunder for
ninety (90) consecutive days, or for an aggregate of ninety (90) days during any
period of twelve (12) consecutive months.





--------------------------------------------------------------------------------





GOOD REASON means the occurrence of any of the following, without your consent:
(1) a material, adverse change in your authority, duties, position or
responsibilities (other than temporarily while you are physically or mentally
incapacitated or as required by applicable law) or reporting structure such that
you no longer report to Cerner’s Board of Directors, (2) a material reduction in
your total target compensation (which equals the sum of your annual base salary,
target annual bonus and ongoing annual equity grant), excluding any reduction
related to a broader compensation reduction or redesign by Cerner that is not
limited to you, (3) a relocation of the principal location at which you are
required to perform your duties to more than twenty-five (25) miles from the
Kansas City metropolitan area and which is adverse to you, or (4) any other
action or inaction that constitutes a material breach by Cerner of this
Agreement. You cannot terminate your employment on account of a Good Reason
unless you have provided written notice to Cerner of the existence of the
circumstances providing grounds for termination on account of a Good Reason
within thirty (30) days of the initial existence of such grounds and Cerner has
had at least thirty (30) days from the date on which such notice is provided to
cure such circumstances. If you do not terminate your employment on account of a
Good Reason within ninety (90) days after the first occurrence of the applicable
grounds, then you will be deemed to have waived your right to terminate on
account of a Good Reason with respect to such grounds.
SUPPLIER means any actual or potential licensor, vendor, supplier, contractor,
agent, consultant or other purveyor of solutions, products, processes or
services.
TRADE SECRET means information, including but not limited to, technical or
nontechnical data, a formula, pattern, compilation, program, device, method,
technique, or process, that: (a) derives independent economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by other persons who can obtain economic value
from its disclosure or use; and (b) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.
WORK PRODUCT means discoveries, inventions, computer programs, improvements,
data, works of authorship, designs, methods, ideas, solutions and other work
product (whether or not they are described in writing, reduced to practice,
patentable or copyrightable) which results from any work performed by you for
Cerner, or involve the use of any Cerner equipment, supplies, facilities or
Confidential Information, or relate directly to the business of Cerner, or
relate to Cerner's actual or demonstrably anticipated research or development.





--------------------------------------------------------------------------------





APPENDIX B


OFFER TERMS


Name:
D. Brent Shafer
 
 
 
 
Position:
Chief Executive Officer and Chairman of the Board
 
 
Full-time, Salaried-Exempt
 





CASH COMPENSATION


Annual Base Salary:
$800,000 annually
 
 
 
 
Cerner Performance Plan:
$1,200,000 annual target bonus level.
 



The Cerner Performance Plan (CPP) provides additional, performance-based
compensation opportunities tied to the attainment of group and/or individual
performance goals. The specifics of your plan and metrics will be defined and
approved by the Compensation Committee of the Cerner Board of Directors
annually. You are eligible to participate in the plan immediately upon
employment.


EQUITY


You will receive an initial stock option grant valued at $4,000,000. The number
of options for Cerner common stock to be granted will be calculated using the
Black-Scholes value of such stock options on the date of grant.


The options will be granted to you effective upon your employment. Cerner has a
non-qualified stock option plan. The exercise price for any grant is set at the
fair market value of Cerner stock at the time of such grant. The options vest
over a period of five years (40% after two years, and 20% each year thereafter)
and expire after ten years.


Subsequent annual equity grants will be made in conjunction with the executive
annual performance and compensation cycle during the first quarter of each year
(commencing in 2019). You will be subject to Cerner's stock ownership guidelines
that apply to executives, officers, and members of the Board of Directors.


ONE-TIME EQUITY GRANT


You will receive a one-time grant of Cerner restricted stock units upon your
commencement of employment valued at $3,700,000 to replace the potential equity
value you might have earned if you remained with your current employer. This
restricted share grant will be time-based, vesting ratably in equal amounts on
March 1, 2018, 2020 and 2021.


PERSONAL USE OF CORPORATE AIRCRAFT


You will have access to Cerner's corporate aircraft for personal use with a
value not to exceed $100,000 annually. This benefit and allowance must be
reviewed and approved by the Compensation Committee on an annual basis.


RELOCATION ASSISTANCE


Cerner will provide relocation assistance for your upcoming move to Kansas City
in accordance with Cerner’s Platinum Relocation Guideline. Your relocation
benefits include the following:


•
Shipment of personal goods and final move trip

•
Reimbursement for commissions on a home sale and/or home purchase, and/or
expenses incurred in connection with breaking a lease, as applicable

•
Temporary accommodations

•
Other relocation allowances as appropriate






--------------------------------------------------------------------------------





BENEFITS


Cerner offers a comprehensive set of benefits to address your physical,
financial, and emotional health. At Cerner, we believe the foundation for a
successful career starts with a variety of options that meet your needs while
supporting a healthy lifestyle. A benefits overview will be provided in a
separate communication.


Cerner Executives do not accrue paid time off and instead are encouraged to take
time off on an as-needed basis while meeting business accountabilities and
responsibilities.


CONDITIONS


This term sheet summarizes the offer for the position of Chief Executive Officer
and Chairman of the Board of Cerner Corporation. However, this term sheet is not
intended to constitute a complete statement of the terms and conditions of such
offer and position or constitute a legally binding agreement between the
parties. The specific terms and conditions governing your employment will be set
forth in Cerner's Executive Employment Agreement, Cerner's Mutual Arbitration
Agreement and the equity grant instruments. This offer of employment is further
contingent upon the following:


1.
Successful completion of a background check.

2.
Successful completion of a drug screen.

3.
Acceptance of Cerner’s Executive Employment Agreement (attached).

4.
Acceptance of Cerner’s Mutual Arbitration Agreement (attached).

5.
Your agreement to relocate to Kansas City.






--------------------------------------------------------------------------------





APPENDIX C


PRIOR INVENTION INVENTORY


None.



